Citation Nr: 1009262	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-36 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a middle and low 
back disorder.  

2.  Entitlement to service connection for a chronic 
psychiatric disorder manifested by anxiety and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to November 
2001, and from November 2005 to August 2007.  She also had 
service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota, which denied 
the Veteran's claim of entitlement to service connection for 
a middle and low back disorder, and claim of entitlement to a 
psychological disorder.

In June 2008, the Veteran requested a local hearing at the 
RO.  In October 2008, she submitted a statement indicating 
that she no longer wished to have a local hearing.  
Accordingly, her request for an RO hearing is deemed 
withdrawn.  

The issue of entitlement to service connection for a middle 
and low back disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran is not shown by the probative evidence of record 
to have a current psychiatric disorder.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim of entitlement to 
service connection, the division of responsibility between 
the appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in her possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the September 2007 letter also satisfied the 
requirements of Dingess by informing the Veteran as to how VA 
determines the disability rating and effective date elements 
of a claim.

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and a VA mental 
health evaluation dated October 2007.  Additionally, the 
claims file contains the Veteran's statements in support of 
her claim.  Although, as noted above, the Veteran was 
notified via the September 2007 VCAA letter that it was 
ultimately her responsibility to submit evidence showing the 
existence of the claimed disorder, including copies of any 
current treatment records, the claims folder reveals that the 
Veteran has not submitted any additional treatment records 
that she wished to be considered or provided authorization so 
as to allow VA to obtain additional treatment records on her 
behalf. 

With regard to the October 2007 VA examination report, the 
Board notes that the VA examiner indicated that she had 
reviewed the complete claims folder, including the Veteran's 
service treatment records, performed a comprehensive 
evaluation, elicited from the Veteran her history of 
psychological symptoms and disorders, and provided clinical 
findings detailing the results of her evaluation.  She also 
provided a complete rationale for her conclusion that there 
is no evidence that the Veteran has a current mental health 
disorder.  Accordingly, the Board finds that the current 
examination report is adequate upon which to base a decision 
in this case.  
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009). "In line of 
duty" means any injury or disease incurred or aggravated 
during a period of active military service, unless such 
injury or disease was the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was 
the result of the Veteran's abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2009).  

The Board notes that the term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009).

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6(c) (2009).  The term "inactive duty for 
training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  
38 U.S.C.A. § 101(23) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.6(d) (2009).  It follows from this that service connection 
may be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, or 
from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & 
Supp. 2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    
  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

III.  Analysis

The Veteran contends that she has a psychiatric disorder 
manifested by symptoms such as anxiety and depression, which 
she believes is related to her active duty service in Iraq.  

As an initial matter, the Board notes that the Veteran's 
service personnel records indicate that she served in Iraq in 
Operation Iraqi Freedom.  During her June 2000 pre-enlistment 
examination, the examiner found that she did not have any 
psychiatric disorders.  On the accompanying medical history 
report, she specifically indicated that she had never had any 
nervous trouble of any sort (including anxiety or panic 
attacks) and no depression or excessive worry.  She further 
indicated that she had never experienced frequent trouble 
sleeping, had received no counseling of any type, had never 
been evaluated or treated for a mental condition, and had 
never attempted suicide.  However, on her July 2007 post-
deployment health assessment, she noted that she had spend 
one or more nights in a hospital during her deployment due to 
sleeping problems and anxiety in October 2006.  However, on 
the last page of the assessment, when asked whether during 
this deployment she had sought, or intended to seek 
counseling or care for her mental health, the Veteran 
answered "no."  When asked if she had any concerns about 
possible exposure or events during this deployment that she 
felt may affect her health, the Veteran only listed sand, 
dust and poor air quality.  She also answered "no" to the 
questions of whether she saw anyone wounded, killed or dead 
during this deployment; was she engaged in direct combat 
where she discharged her weapon; did she ever feel that she 
was in great danger of being killed during this deployment; 
and was she currently interested in receiving help for a 
stress, emotional, alcohol or family problem.  She also 
answered "none" to each of the following questions 
regarding how often over the last two weeks had she been 
bothered by any of the following problems: 1) little interest 
of pleasure in doing things; 2) feeling down, depressed, or 
hopeless; 3) thoughts that you would be better off dead or 
hurting yourself in some way.  The examiner concluded that 
there was no need to refer the Veteran for any additional 
follow-up treatment or counseling, to including 
combat/operation stress reaction or mental health treatment.  

Following service separation in August 2007, there is no 
evidence of record that the Veteran complained of, sought 
treatment for, or was diagnosed with any mental health 
disorders.  

In October 2007, pursuant to her claim of entitlement to 
service connection, the Veteran was afforded a mental health 
evaluation.  The examiner first noted that she had reviewed 
the Veteran's claims folder, including her service treatment 
records, which showed no evidence that she had been diagnosed 
or treated for a psychological or psychiatric disorder in 
service.  During the interview portion of the evaluation, the 
Veteran said that she had attended outpatient treatment for 
combat stress approximately 16-20 times while serving in 
Iraq.  She explained that she had been homesick and had felt 
unsafe while driving a fuel truck, to the point where she 
felt that she could not drive any longer had ultimately been 
"pulled off the road."  However, she denied any 
hospitalizations for a mental health disorder or condition.  
When asked to talk about her current symptoms, she said that 
she may have some depression or anxiety "from time to time" 
and noted that she became depressed every couple of weeks 
usually due to the break-up with her ex-boyfriend, with whom 
she still resided.  She also described waking up sweating 
about every 3-4 weeks, a little loss of pleasure in 
activities, some feelings of worthlessness, and feeling that 
she cannot do anything right.  She specifically noted that 
her biggest stressor had been the break-up with her boyfriend 
while she was on deployment, and said that living with him 
was very stressful.  During a mental status evaluation, the 
examiner noted that the Veteran was clean, casually-dressed 
and cooperative.  Her mood was good and her affect was 
normal; she was oriented to time, person and place, and her 
thought content and process were unremarkable.  Insight and 
judgment were normal, and she denied any delusions or 
hallucinations.  She also denied panic attacks, ritualistic 
or obsessive behavior, suicidal/homicidal thoughts, or 
episodes of violence.  Although she stated that her current 
unemployment was as a result of her mental disorders, she 
later claimed that she did not want to work because she was 
planning on returning to school in a few months.  

The VA examiner concluded that the Veteran did not meet the 
criteria for any known mental health disorder according to 
the Diagnostic and Statistical Manual for Mental Disorders 
("DSM-IV").  Rather, on Axis IV, which pertains to 
psychosocial and environmental problems, she concluded that 
it was the Veteran's break-up with her boyfriend, as well as 
adjusting to civilian life and being home from the war, that 
were the causes of her symptomatology.  She assigned the 
Veteran a Global Assessment of Functioning ("GAF") score of 
75, which indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and no 
more than slight impairment in social, occupational or school 
functioning.  See 38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV, for rating purposes).

Also of record is a letter from one of the Veteran's fellow 
soldiers, K.P., who wrote that, when the Veteran returned 
from service in Iraq, she was "a different person," who 
became quiet and did not have much of a sense of humor.  She 
also indicated that the Veteran did not want to drive because 
she was fearful of having an accident.

IV.  Conclusion

Having reviewed the complete claims folder, the Board finds 
that the preponderance of the evidence of record is against 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder.  

In this regard, the Board notes that whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the VA examiner reviewed the Veteran's service 
treatment reports, elicited from the Veteran her history of 
mental health disorder symptomatology, and performed a 
complete mental status evaluation, after which, she concluded 
that the Veteran did not have a diagnosable mental health 
disorder according to the DSM-IV.  In arriving at this 
conclusion, the examiner specifically provided a complete 
basis and rationale for her finding, specifically noting that 
the reasons for the Veteran's feeling of anxiety and 
depression were more likely due to the break-up with her 
boyfriend, as well as having to adjust to being back home 
from overseas duty.  As noted above, the threshold 
requirement for service connection to be granted is competent 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Shedden v. Principi, 
supra.  Therefore, in the absence of a diagnosed psychiatric 
disorder at any time during the pendency of this appeal, 
service connection may not be granted.  Id.  

In addition to the VA examiner's report, the Board has also 
considered the Veteran's lay assertions that she has anxiety 
and depression as a result of her military service in Iraq, 
as well as the statement from K.P. regarding her observations 
of the Veteran's post-deployment behavior and mood.  In this 
regard, the Court has repeatedly held that laypersons, such 
as the Veteran and K.P., are competent to report what they 
experience with their own senses.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As such, their lay reports are 
entitled to some probative weight. 

However, mere symptoms, such as feelings of anxiety, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, a layperson without medical training or 
experience is not competent to offer an opinion on complex 
medical issues, such as associating feelings of sadness and 
anxiety with a specific underlying psychiatric disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  As a result, while the Board has 
considered the lay statements of the Veteran and her friend, 
the Board ultimately places more probative weight on the 
opinion of the competent health care specialist who undertook 
a thorough mental health evaluation.  

Accordingly, the Board concludes that the probative evidence 
of record is against the Veteran's claim of entitlement to 
service connection for a psychological disorder.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder manifested by anxiety and depression is 
denied.


REMAND

The Veteran claims entitlement to service connection for a 
middle and low back disorder.  Specifically, she contends 
that she first began to experience back pain in November 2005 
as a result of wearing body armor and carrying heavy 
equipment.  See VA examination report, October 2007.  

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service" - the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

That an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In this regard, the Board observes that the Veteran's June 
2000 pre-enlistment examination revealed normal findings for 
the spine and other musculoskeletal system.  However, a July 
2003 examination report shows that she was seen for low back 
pain that occurred after a day of recurrent heavy lifting and 
bending.  Although her commanding officer failed to complete 
the portion of the DA 2173 form relating to the Veteran's 
duty status, it appears that her injury occurred during 
weekend drills with the National Guard.  See buddy statement, 
November 2008.  She was diagnosed with an acute left 
lumbosacral strain and was prescribed bed rest with Motrin, a 
muscle relaxant, ice and warm/moist heat.  She was also 
advised to follow-up with a civilian doctor within 48-72 
hours.  There are no further service treatment records 
evidencing a chronic or recurrent back disorder, nor any 
records showing that the Veteran sought treatment from a 
civilian doctor during service.  Subsequent in-service 
examination reports revealed normal findings for the spine, 
and the Veteran reported that she did not have a chronic back 
disorder.

The claims folder contains no evidence that the Veteran 
complained of, sought treatment for, or was diagnosed with a 
chronic back disorder following service. 

In October 2007, pursuant to her claim for service 
connection, the Veteran was afforded a VA back examination.  
As an initial matter, the VA examiner noted that she did not 
have access to the Veteran's VA claims folder or her service 
treatment records.  As noted above, the Veteran reported that 
she had experienced pain in her middle and low back beginning 
in November 2005 as a result of wearing body armor and heavy 
equipment.  She also claimed that she had no post-service 
history of a chronic back disorder.  In addition, there is no 
indication that she advised the examiner of the July 2003 
acute back strain.  

The examiner noted that a complete physical examination 
revealed normal findings for the Veteran's spine.  X-rays of 
the lumbosacral spine revealed four lumbar vertebral bodies, 
otherwise, unremarkable, and x-rays of the thoracolumbar 
spine revealed mild scoliosis convex to the right, but 
otherwise, unremarkable.  Although the Veteran complained of 
some back stiffness without pain, she said that she did not 
experience muscle spasms, radiculopathy, or bowel/bladder 
symptoms, and there was no objective evidence of arthritis.  
Gait and posture were normal, and she presented with a normal 
range of motion of the spine without abnormalities or pain 
with movement.  

The examiner concluded that, based on her examination, 
including diagnostic tests, there was no objective evidence 
that the Veteran had a pathologic back disorder.  However, 
she then qualified her findings by noting that she was unable 
to render an opinion as to whether the Veteran has had 
ongoing problems with her spine that would be attributable to 
her military service without a review of her service 
treatment records. 

As noted above, the claims file was apparently not available 
for review during the VA examination.  In this regard, the 
Board notes that the absence of a claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez 
v. Peake, 06-312 (U.S. Vet. App. Dec. 1, 2008); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  However, in the current 
case, because the VA examiner specifically qualified her 
statement, noting that her findings on examination were 
negative, but that she was unable to render a conclusive 
opinion without a review of the Veteran's claims file, 
including service treatment records.  Given this statement by 
the examiner, the Board finds that a clarification of the VA 
examination report is necessary to afford the Veteran a 
proper assessment of her claim.  38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who performed 
the October 2007 back examination and 
provide her access to the complete claims 
folder, including the Veteran's available 
service treatment records.  The examiner 
should note that the claims folder has 
been reviewed, and offer responses to the 
following inquiries:  

a.) Provide an opinion as to whether 
the Veteran has a current and chronic 
middle and/or low back disorder.   

b.) As to any current and chronic back 
disorder(s) identified, the examiner is 
asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any middle or 
low back disorder is due to an injury 
or any other incident of active duty 
service.  

2.  If the original VA examiner is 
unavailable, the RO/AMC is to schedule the 
Veteran for a second VA back examination 
to determine a.) whether she has a 
current, chronic back disorder, and b.) 
whether such disorder is the result of an 
injury or some other incident of active 
duty service.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
The examiner should elicit from the 
Veteran a complete history of her middle 
and/or low back disorders and 
symptomatology.  As to any current back 
disorder(s) found, the clinician is asked 
to indicate whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
disorder is related to service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated, along 
with a complete rationale for why he or 
she is unable to provide such an opinion.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


